In related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of disposition of the Family Court, Orange County (Kiedaisch, J.), dated August 3, 2007, which, after a fact-finding and dispositional hearing, determined that he failed to comply with the terms and conditions of a “Findings of Fact, Conclusions of Law & Order of Disposition, Suspended Judgment” of the same court dated March 7, 2007, terminated his parental rights, and transferred guardianship and custody of the subject children to the petitioner, Orange County Department of Social Services, for the purpose of adoption.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The petitioner Orange County Department of Social Services showed, by a preponderance of the evidence, that the father had violated the terms and conditions of a “Findings of Fact, Conclusions of Law & Order of Disposition, Suspended Judgment” dated March 7, 2007 (see Matter of Michael Phillip T., 44 AD3d 1062, 1063 [2007]). Contrary to the father’s contention, the petitioner was not required to prove that it made diligent efforts to strengthen the parental relationship, because the father *833admitted, inter alia, that he permanently neglected the subject children and that caseworkers had exercised due diligence in working with him (see Matter of Aaron S., 15 AD3d 585, 586 [2005]; Matter of Fard Saleem G., 297 AD2d 677 [2002]; Matter of Patricia O., 175 AD2d 870 [1991]). Furthermore, the Family Court properly admitted records concerning the father’s substance abuse treatment (see CPLR 4518; Matter of Alyshia M.R., 53 AD3d 1060 [2008]). Fisher, J.P., Covello, McCarthy and Leventhal, JJ., concur.